PER CURIAM.
Everett Baker appeals the summary denial of his rule 3.850 motion and his amended motion. We affirm.
Mr. Everett was tried and convicted of solicitation to deliver cocaine and tampering with physical evidence. He asserts that his trial counsel was ineffective in his representation in four different ways. Without detailing each of the claims, what is quite clear is that in each instance Mr. Everett has failed to allege specific facts that are not conclusively rebutted by the record, and which demonstrate a deficiency in performance that prejudiced the defense. See Jones v. State, 845 So.2d 55, 65 (Fla.2003).
AFFIRMED.
THOMPSON, MONACO and TORPY, JJ., concur.